Title: To John Adams from Samuel Allyne Otis, 17 April 1793
From: Otis, Samuel Allyne
To: Adams, John



Sir
Philada. April 17th 1793

I suppose by this time sober hill is in great glory, at least if your spring has been forward in any measure as ours has.  And when we compare our peaceful Towns & happy villages with the garrisons & wasted fields of Europe we ought to bless God who has divided us by 1000 leagues of water.  But the question occurs will this distance from that great awful & distressed Theatre of human misery & carnage prevent our embroiling ourselves in their quarrels? I think it will.  I think there is a spirit of neutrality predominant as well in our government as our people.  Indeed if a new French minister comes with new & strange requisitions from France we may be perplexed; but never can be so destitute of prudence as to engage.  Pressed with a heavy debt incurred in the late war, & burdened with a present Indian war, we may we must be excused. And tis reported here I don’t know  with what truth that Mr Pickney has declared the determination of the U States to remain in a state of neutrality. All persons with whom I converse seem of opinion that we shall act the wise part by such conduct.
The people of the US are generally shockd at the murder of Lewis 16th.  I really supposed you would turn out not a true prophet, when you predicted that Egaulite will would be so bloody.  Is thy servant a dog that he should do this great wickedness? Yes.—He’s a d—P—  But I want words to express my abhorrence of such a set of miscreants—And a day is coming when the solemn question will sound like thunder in their ears “Had  Zimri peace who slew his master?”  Yes “there is some chosen curse red with uncommon wrath,” ready to fall on this wicked nation.  But I gladly turn my eyes from so deplorable a prospect and Felicitate you upon the peaceful & flourish state of our own Country.  The President returned this day from mount Vernon, he ask’d after you & family.  Looks quite young & easy.  Says the Country looks finely &c.  I cannot find any probability of a Congress before the time appointed by Constitution.  Which I presume you do not regret.
So Mr G made no head against the golden calf—I am of opinion Aaron fell in with the natural propensities of human nature in general as well as that of the circumcised race in particular.  We find mankind in all ages setting up these images, and crying, Here are thy Gods!—There’s a mystery however in this business—Unless the unanimity is from an intention  in Tommys or George’s friend, to keep every other candidate from view. Your son enjoys a good share of health, tho we do not see him so often as we wish.  I sent you by water to the care of my son a copy of the journals and laws of the last Session.  I will as usual deliver any copies called for by your order—I presume you have the papers regularly or I will transmit them.
The Treasury find it a more facile method of business to have my Clerks accts made out quarterly, I have accordingly made up Robt  Heyshams and John Otis accounts to 31st March inclusive, which shall thank you to sign and return to me, having advanced them the money.  Mrs Otis joins me in kind rememberances to yourself Lady & family.  I am / Sir / your most huml Sert

Sam. A. Otis